[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISIONDE: THE PLAINTIFF'S MOTION FOR EXPERT'S FEES (#128)
The plaintiff alleges that the defendant has transferred all of his assets acquired during the course of their marriage to a CT Page 7917 trust. She seeks the allowance to hire a forensic accountant to sort out the transfers and to value the defendant's investments and business holdings.
The plaintiff has not deposed the defendant. The court notes that the defendant's financial affidavit lists no substantial holdings. The reasonable inference is that the transfers, without consideration, may possibly be voidable as to plaintiff. The plaintiff may have to add parties defendant. The court finds the plaintiff's motion not presently supported with sufficient facts concerning the defendant's transfer of assets.
The plaintiff's motion is denied without prejudice to it being refiled after the defendant's deposition.
HARRIGAN, JUDGE